Case 1:18-cr-00326-DDD-JPM Document 72 Filed 03/11/21 Page 1of1PagelID#: 164

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

UNITED STATES OF AMERICA CRIMINAL NO. 1:18-CR-00326-01

 

VERSUS JUDGE DRELL
DUSTIN O. THOMPSON MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Defendant’s Motion to Suppress (ECF No. 49) is
DENIED IN PART AS MOOT as to the March 12, 2018 inculpatory statements and
DENIED as to the suppression of firearms and controlled substances seized from the

search of 511 Renee Drive.

THUS, ORDERED AND SIGNED in Chambers at Alexandria, Louisiana, on
et |

this _/ C7 day of March 2021.

Bee

~~.

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
